Citation Nr: 1645307	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  14-15 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling from March 14, 2010 to March 17, 2015 and as 70 percent disabling from March 17, 2015.

2. Entitlement to an increased initial evaluation for a thoracic spine disability, currently rated as 10 percent disabling from March 14, 2010 to March 17, 2015 and as 40 percent disabling from March 17, 2015.

3. Entitlement to service connection for jaw clicking.


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from June 2007 to March 2010.

This case comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was later transferred to the RO in Chicago, Illinois.  In its decision, the San Diego RO ruled on eight issues, of which only three remain on appeal.  The RO granted service connection for PTSD and myositis of the thoracic spine and assigned an initial 10 percent disability rating for PTSD and a 0 percent (noncompensable) rating for the thoracic spine.  The RO also denied service connection for jaw clicking.  The Veteran appealed these rulings.  In subsequent rating decisions, the assigned disability ratings for PTSD and myositis of the thoracic spine were increased to 70 percent and 40 percent, respectively.


FINDING OF FACT

In July 2015, before the promulgation of a decision in the appeal, VA received written notification from the Veteran that she wished to withdraw her appeal


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

After she appealed the RO's September 2010 rating decision, two rating decisions were issued increasing the disability ratings assigned to the Veteran's service-connected PTSD and myositis of the thoracic spine.  The Veteran was also awarded a total disability evaluation due to individual unemployability resulting from service-connected disabilities (TDIU).  In July 2015, after the most recent increase, VA received a letter signed by the Veteran indicating that she was satisfied with the findings of the most recent supplemental statement of the case and that she no longer wished to appeal.  Thus, the Board no longer has jurisdiction to review the Veteran's appeal and it is dismissed.


ORDER

The Veteran's appeal is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


